Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is between Clear Channel Management
Services, Inc. (the “Company”) and Robert H. Walls, Jr. (“Employee”).

 

1. TERM OF EMPLOYMENT

This Agreement commences on January 1, 2010 (the “Effective Date”) and shall
continue until terminated by either party in accordance with Section 7 of this
Agreement (the “Employment Period”).

 

2. TITLE AND EXCLUSIVE SERVICES

 

(a) Title and Duties. Employee’s title is Executive Vice President, General
Counsel and Secretary of the Company during the Employment Period, and Employee
will also serve in these or similar positions for affiliates of the Company,
including Clear Channel Communications, Inc., Clear Channel Outdoor Holdings,
Inc., CC Media Holdings, Inc., and such other operating companies, affiliates or
subsidiaries of the Company as the CEO of Clear Channel Communications, Inc.
(the “CEO”) may designate (collectively, together with the Company, such
companies, affiliates and subsidiaries, the “Company Group”). Employee will
report directly to the CEO, will have authority to select, in consultation with
the CEO and the Board of Directors of CC Media Holdings, Inc. (the “Board”),
outside law firms to be used by the Company Group, and will perform all such
usual and customary job duties required by these positions and such other duties
on behalf of the Company Group as may reasonably be assigned by the CEO from
time to time. Employee acknowledges receipt of the Company’s Code of Business
Conduct and Ethics and will review and abide by its terms.

 

(b) Exclusive Services. Employee shall not be employed or render services
elsewhere during the Employment Period; provided that with advance notice to the
CEO, Employee may engage in certain transitional activities as well as
participate in educational, welfare, social, religious and civic organizations,
including, without limitation, the activities set forth on Exhibit A attached to
this Agreement, so long as such activities do not interfere or conflict with
Employee’s satisfactory performance of his obligations hereunder or conflict in
any material way with the business of the Company Group.

 

(c) Place of Performance. The principal place of employment of Employee shall be
at the Company’s principal executive offices in San Antonio, Texas.
Notwithstanding the foregoing, prior to September 1, 2010, Employee may render
performance of his duties and services hereunder at his home office in Houston,
Texas from Friday through Monday, inclusive.

 

   Initials:


Company: ____

Employee: ____



--------------------------------------------------------------------------------

3. COMPENSATION AND BENEFITS

 

(a) Signing Advance. As consideration for entering into this Agreement, Company
shall pay a one-time lump sum of Five Hundred Thousand Dollars ($500,000.00)
(the “Signing Advance”), less ordinary payroll, taxes and other deductions,
which shall be payable on the Company’s first normal payroll date during January
2010. If, prior to January 1, 2011, Employee is terminated for Cause pursuant to
Section 7(c) or voluntarily terminates without Good Cause pursuant to
Section 7(e), then Employee shall reimburse a pro-rated portion of this Signing
Advance to Company (such pro-rated portion shall be determined based on a
fraction, the numerator of which is 365 less the number of days elapsed since
the Effective Date and the denominator of which is 365). Employee agrees and
understands that said pro-rated reimbursement may be deducted from his final
wages, to the extent allowed by law.

 

(b) Base Salary. Employee shall be paid Five Hundred Fifty Thousand Dollars
($550,000.00) per annum (“Base Salary”) during the Employment Period. The Base
Salary shall be subject to annual review by the CEO and may be increased but not
decreased. The Base Salary shall be paid in such equal periodic installments as
the Company generally pays similarly situated employees, and shall be pro-rated
on an annualized basis for any partial year during the Employment Period.

 

(c) Vacation. Employee is eligible for twenty-five (25) vacation days annually.

 

(d) Annual Bonus. Eligibility for an annual bonus is based on financial and
performance criteria established by the Company and approved in the annual
budget (the “Annual Bonus”). If earned, any such Annual Bonus will be paid no
later than March 15 of the calendar year following the calendar year in which
the Annual Bonus was earned. The payment of any Annual Bonus shall be subject to
Section 16 and shall be within the “short-term deferral period” under
Section 409A and applicable regulations and guidance thereunder (collectively,
“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”).

 

  (i) For calendar year 2010, Employee’s target annual bonus (“Target Bonus”)
shall be no less than One Million Dollars ($1,000,000.00). Criteria for
Employee’s Target Bonus shall be 50% EBITDA based and 50% MBO based. Where used
in this Agreement: (A) “EBITDA based” shall mean performance criteria
established by the Board that are based upon EBITDA or such other applicable
financial measure selected by the Board with respect to the applicable Annual
Bonus, target performance with respect to which shall be determined with respect
to Employee on the same basis as determined for other similarly situated
employees within the Company Group and (B) “MBO based” shall mean such
subjective performance criteria agreed to on an annual basis by and between the
CEO and Employee at about the same time such measures are established with
respect to other similarly situated employees within the Company Group. As soon
as administratively practicable after the Company determines the amount of
Employee’s actual bonus for calendar year 2010 (but in no event later than
March 14, 2011), the Company shall provide Employee with the written
certification attached hereto as Exhibit C of the amount of such bonus.

 

   Initials:


Company: ____

Employee: ____

2



--------------------------------------------------------------------------------

  (ii) For calendar year 2011, Employee’s Target Bonus shall be no less than
100% of the Base Salary payable to Employee for the 2011 calendar year. Criteria
for Employee’s Target Bonus shall be 50% EBITDA based and 50% MBO based.

 

  (iii) For calendar year 2012 and thereafter, Employee’s Target Bonus shall be
no less than 100% of the Base Salary payable to Employee for the year to which
the bonus relates and the criteria upon which the Target Bonus is based shall be
set by management in consultation with Employee.

 

(e) Long Term Incentive Grants. As additional consideration for entering into
this Agreement, on December 31, 2010, provided Employee remains employed by
Company under this Agreement on such date, Employee shall be granted a one-time
long term incentive grant of 100,000 non-qualified stock options with respect to
the common stock of CC Media Holdings, Inc. (“CCMH”) at an exercise price based
on the closing price of the stock on December 31, 2010, which grant shall be
approved by the Board on or before December 31, 2009. However, if the
Compensation Committee of CCMH determines that the aforementioned closing stock
price does not reflect fair market value, the Committee may retain an appraisal
firm to conduct an appraisal and ascertain such fair market value. The long term
incentive grant shall vest in 25% increments on the first four anniversaries of
the grant date and shall be subject to the terms and conditions of the Clear
Channel 2008 Executive Incentive Plan (the “EIP”) and the form Executive Option
Agreement previously provided to Employee by the Company (the “Option Form”)
with the following modifications that shall be included in the agreement
evidencing the grant: (i) subject to clause (ii) below, the exercise price and
vesting of the option shall be as previously described in this paragraph;
(ii) the option shall also vest in full upon the occurrence of a Change of
Control (as such term is defined in the Option Form); and (iii) the option and
the shares acquired under the option shall not be subject to the Stockholders
Agreement (as such term is defined in the EIP). The number and type of shares
subject to the long term incentive grant shall be equitably adjusted for splits,
reorganizations, recapitalizations, mergers and other corporate events that
occur after the date this Agreement is executed and on or before December 31,
2010 based on the principles set forth in Section 7(b) of the EIP.

 

(f) Employee Benefit Plans. Employee may participate in employee benefit plans
and perquisites in which other similarly situated employees of the Company Group
may participate.

 

(g)

Expenses. Subject to Section 16 and required withholding, Company will
(i) reimburse Employee for business expenses incurred during the Employment
Period, consistent with past practices pursuant to Company policy,
(ii) reimburse Employee for reasonable expenses incurred in commuting between
his home office in Houston, Texas and the Company’s principal executive offices
in San Antonio, Texas, and reimburse Employee for reasonable living expenses
Employee incurs in San Antonio, during the Employment Period prior to
September 1, 2010, (iii) reimburse Employee for relocation expenses incurred
with respect to his relocation from Houston, Texas to the San Antonio, Texas
area in accordance with the applicable Company relocation policies previously
provided

 

   Initials:


Company: ____

Employee: ____

3



--------------------------------------------------------------------------------

 

to Employee (and Company agrees to provide Employee with the maximum benefits
permitted under such policies) and (iv) reimburse Employee for legal expenses
incurred by Employee for the purposes of review and negotiation of the
provisions of this Agreement, provided that such reimbursement shall not exceed
$10,000.

 

4. NONDISCLOSURE OF CONFIDENTIAL INFORMATION

Employee has access to confidential information and trade secrets including but
not limited to the Company Group’s operational, programming, training/employee
development, engineering, and sales information, customer lists, business and
employment contracts, representation agreements, pricing and ratings
information, production and cost data, compensation and fee information,
strategic business plans, budgets, financial statements, and other information
the Company Group treats as confidential or proprietary (collectively the
“Confidential Information”). Employee acknowledges that such Confidential
Information is proprietary and agrees not to disclose it to anyone outside the
Company Group except to the extent that (i) it is necessary in connection with
performing his duties; (ii) Employee is required by court order to disclose the
Confidential Information, provided that Employee shall promptly inform the
Company Group, shall cooperate with the Company Group to obtain a protective
order or otherwise restrict disclosure, and shall only disclose Confidential
Information to the minimum extent necessary to comply with the court order.
Employee agrees to never use Confidential Information in competing, directly or
indirectly, with the Company Group. When employment ends, Employee will
immediately return all Confidential Information to the Company Group.

 

5. NON-HIRE OF COMPANY EMPLOYEES

To further preserve the Confidential Information, during employment by the
Company Group and for twelve (12) months after such employment ends (“Non-Hire
Period”), Employee will not, directly or indirectly, (i) hire or engage any
current employee of the Company Group, including anyone employed by or providing
services to Company Group within the 6-month period preceding Employee’s last
day of employment or engagement; (ii) solicit or encourage any employee to
terminate employment or services with the Company Group; or (iii) solicit or
encourage any employee to accept employment with or provide services to Employee
or any business associated with Employee.

 

6. NON-COMPETITION AGREEMENT

To further preserve the Confidential Information, Employee agrees that during
employment and for twelve (12) months after employment ends (the “Non-Compete
Period”), Employee will not, directly or indirectly, be employed or retained by,
own, manage or be connected with, whether as an officer, partner, associate,
employee, consultant or otherwise, with: (a) any media representation firm, or
any entity or person, engaged in the sale of advertising time in any counties in
which Employee has or had duties under this Agreement, regardless of whether
such advertising is for terrestrial radio, satellite radio, “high definition”
radio, internet audio streaming, cellular, podcast, wireless, on-line and
interactive platforms or otherwise; or (b) any entity that is in the business of
distributing audio, video and/or data content,

 

   Initials:


Company: ____

Employee: ____

4



--------------------------------------------------------------------------------

whether such distribution is in the form of analog, digital, cellular,
broadband, streaming, “high definition” or otherwise, and whether such
distribution is received via radio, internet, satellite, wireless or otherwise
which is receivable in any counties in which Employee has or had duties under
this Agreement. The foregoing, however, shall not prevent Employee’s (i) direct
or beneficial ownership of up to two percent (2%) of the publicly traded equity
securities of any entity, whether or not in the same or competing business, and
(ii) engaging in the practice of law at a law firm, so long as (A) Employee
satisfies Employee’s professional obligations to keep and not use the
Confidential Information and (B) Employee’s engagement does not include
non-legal duties that are likely to assist a competing business (as described
within clauses (a) and (b) above in this paragraph).

 

7. TERMINATION

Employment may be terminated by mutual agreement or:

 

(a) Death. The date of Employee’s death shall be the termination date.

 

(b) Disability. Company may terminate Employee’s employment if Employee is
unable to perform the essential functions of his full-time position for more
than 180 days in any 12 month period, subject to applicable law.

 

(c) Termination By Company. Company may terminate Employee’s employment with or
without Cause. “Cause” means:

(i) willful and material misconduct that causes material and demonstrable
injury, monetarily or otherwise, to the Company or a member of the Company
Group; or

(ii) willful and material non-performance of duties (other than by reason of
disability), willful and material failure to follow lawful directives that are
consistent with Employee’s obligations hereunder, or other willful and material
breach of this Agreement, in each case after written notice by the Company to
Employee specifying the alleged failure; or

(iii) conviction of, or a plea of nolo contendere by, Employee to a misdemeanor
involving moral turpitude or a felony; or

(iv) commission of or engaging in any act of fraud, embezzlement, theft or other
act of dishonesty by Employee against the Company or any member of the Company
Group that causes material and demonstrable injury, monetarily or otherwise, to
the Company or a member of the Company Group.

If Company elects to terminate for Cause under (c)(i) or (ii), Employee shall
have ten (10) days to cure after written notice, except where such Cause, by its
nature, is not curable or the termination is based upon a recurrence of an act
previously cured by Employee, and Employee, together with his legal counsel,
shall have an opportunity to address the Board with respect to the grounds for
Cause upon written request by Employee to the Board within such ten (10) day
cure period.

 

   Initials:


Company: ____

Employee: ____

5



--------------------------------------------------------------------------------

(d) Termination By Employee For Good Cause. Employee may terminate his
employment at any time for “Good Cause,” which is: (i) Company’s material breach
of the Agreement after written notice by Employee specifying the alleged
failure; or (ii) material diminution in Employee’s base compensation; or
(iii) material diminution in Employee’s authority, duties or responsibilities;
or (iv) material diminution in the authority, duties, or responsibilities of the
CEO; or (v) a change in the place of Employee’s performance specified in
Section 2(c) of more than 50 miles. If Employee elects to terminate his
employment for “Good Cause,” Employee must provide Company written notice of the
condition he believes gives rise to Good Cause within thirty (30) days of the
initial existence of such condition, after which Company shall have thirty
(30) days to cure. If Company has not cured and Employee elects to terminate his
employment, he must do so within ten (10) days after the end of the cure period.

 

(e) Termination By Employee Without Good Cause. Employee may terminate his
employment at any time without “Good Cause” with sixty (60) days written advance
notice to the CEO (which termination of employment with such advance notice
shall not constitute a breach of this Agreement by Employee), in which case the
Company may terminate Employee’s employment immediately upon or anytime after
receipt of such notice, which termination shall not be a termination by the
Company without Cause, and pay Employee any Base Salary remaining with respect
to such sixty (60) day advance notice period.

 

8. COMPENSATION UPON TERMINATION

 

(a) Death. Upon termination of employment pursuant to Section 7(a), the Company
shall pay to Employee’s designee or, if no person is designated, to Employee’s
estate, (i) Employee’s unpaid Base Salary, if any, less applicable payroll,
taxes and other deductions, that was earned through the termination date but not
otherwise previously paid, which shall be paid within 30 days of the date of
Employee’s termination of employment (“Accrued Base Salary”), (ii) the Annual
Bonus, if any, Employee earned with respect to the calendar year prior to the
calendar year that includes the termination date that was not paid as of such
date shall be paid at the time such Annual Bonus is payable in accordance with
Section 3(d), less applicable payroll, taxes and other deductions (the “Unpaid
Prior Year Bonus”), (iii) a pro-rata portion of the Target Bonus for the
calendar year that includes the termination date (which proration shall be based
on performance through the termination date as compared to the target level of
performance for such calendar year), less applicable payroll, taxes and other
deductions (the “Pro-Rata Bonus”), which amount, if any, shall be paid on the
date that is thirty (30) days after the date of Employee’s termination of
employment, and (iv) any payments required under applicable employee benefit
plans. The Company shall have no further obligation to Employee upon such
termination under this Agreement.

 

(b)

Disability. Upon termination of employment pursuant to Section 7(b), the Company
shall pay any Accrued Base Salary, Unpaid Prior Year Bonus and any payments
required under applicable employee benefit plans. In addition, if Employee signs
and delivers the

 

   Initials:


Company: ____

Employee: ____

6



--------------------------------------------------------------------------------

 

Severance Agreement and General Release of claims in the form attached hereto as
Exhibit B (the “Release”) after the date of Employee’s termination of employment
and such Release is no longer subject to revocation, if applicable, on the date
that is sixty (60) days after the date of Employee’s termination of employment
(the “Payment Date”), then the Company shall pay to Employee on the Payment
Date, if payable, any Pro-Rata Bonus. The Company shall have no further
obligation to Employee upon such termination under this Agreement.

 

(c) Termination By Company For Cause: Upon termination of employment by the
Company for Cause pursuant to Section 7(c), the Company shall pay to Employee
any Accrued Base Salary and any payments required under applicable employee
benefit plans. The Company shall have no further obligation to Employee upon
such termination under this Agreement.

 

(d) Termination By Company Without Cause or By Employee With Good Cause. Upon
termination of employment by the Company without Cause pursuant to Section 7(c)
and not by reason of disability (within the meaning of Section 7(b)), or upon
termination of employment by Employee for Good Cause pursuant to Section 7(d),
the Company will pay to Employee any Accrued Base Salary, Unpaid Prior Year
Bonus, and any payments required under applicable employee benefit plans. In
addition, if Employee signs and delivers the Release to the Company after the
date of Employee’s termination of employment and such Release is no longer
subject to revocation, if applicable, on the Payment Date, then the Company
shall pay to Employee a single lump sum payment on the Payment Date equal to
(less applicable payroll, taxes and other deductions) (i) one and one-half
(1.5) times the sum of (x) Employee’s annual rate of Base Salary on the date of
termination plus (y) the Target Bonus with respect to the calendar year that
includes the date of termination (the “Severance Payment”) plus, if payable, any
(ii) Pro-Rata Bonus. The Company shall have no further obligation to Employee
upon such termination under this Agreement.

If Employee breaches the post-employment covenants included in Section 6 hereof
during the Non-Compete Period, then Employee shall forfeit any right to the
pro-rata portion of the Severance Payment equal to the product of (x) the number
of full months remaining in the Non-Compete Period after the date such breach
occurs divided by twelve (12) multiplied by (y) the Severance Payment, and
Employee shall reimburse such forfeited pro-rata portion of the Severance
Payment to the Company. The foregoing shall not affect Company’s right to
enforce the Non-Compete pursuant to Section 6.

 

(e) Termination By Employee Without Good Cause: Upon termination of employment
by Employee without Good Cause pursuant to Section 7(e), the Company shall pay
any Accrued Base Salary, Unpaid Prior Year Bonus, and any payments required
under applicable employee benefit plans. If the Company terminates Employee’s
employment immediately upon or after receipt of Employee’s notice of termination
(such termination by the Company shall not be deemed a termination by the
Company without Cause), the Company shall also pay any pro-rata Base Salary for
the remaining portion of the sixty (60) day notice advance period as described
in Section 7(e). The Company shall have no further obligation to Employee upon
such termination under this Agreement.

 

   Initials:


Company: ____

Employee: ____

7



--------------------------------------------------------------------------------

(f) Nonqualified Deferred Compensation. If the Employee is deemed on the date of
termination to be a “specified employee” within the meaning of
Section 409A(a)(2)(B) of the Code, any amounts to which Employee is entitled
under this Section 8 that constitute “non-qualified deferred compensation” under
Section 409A and would otherwise be payable prior to the earlier of (i) the
6-month anniversary of the Employee’s date of termination of employment and
(ii) the date of the Employee’s death (the “Delay Period”) shall instead be paid
in a lump sum, with interest from the date such payment would have been made had
this payment delay not applied to the actual date of payment at the prime rate
of interest announced by JPMorgan Chase Bank (or any successor thereto) at its
principal office in New York, New York on the date of Employee’s termination of
employment (or the first business day following such date if such termination
does not occur on a business day), immediately upon (and not before) the
expiration of the Delay Period to the extent required under Section 409A.

 

(g) Limitation on Benefits. Notwithstanding anything to the contrary contained
in this Agreement, to the extent that any of the payments and benefits provided
for under this Agreement or any other agreement or arrangement between the
Company and Employee (collectively, the “Payments”) (i) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) and (ii) but for this Section 8(g), would be
subject to the excise tax imposed by Section 4999 of the Code, then the Payments
shall be payable either (i) in full or (ii) as to such lesser amount which would
result in no portion of such Payments being subject to excise tax under
Section 4999 of the Code (determined in accordance with the reduction of
payments and benefits paragraph set forth below); whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999, results in Employee’s receipt
on an after-tax basis, of the greatest amount of benefits under this Agreement,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. Unless Employee and the Company otherwise agree in
writing, any determination required under this Section shall be made in writing
by the Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Employee and the Company for
all purposes. For purposes of making the calculations required by this Section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely in reasonable, good faith interpretations
concerning the application of Section 280G and 4999 of the Code. The Company and
Employee shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. If any Payments would be reduced pursuant to the immediately preceding
sentence but would not be so reduced if the stockholder approval requirements of
section 280G(b)(5) of the Code are satisfied, the Company shall use its
reasonable best efforts to cause such payments to be submitted for such approval
prior to the event giving rise to such payments.

 

   Initials:


Company: ____

Employee: ____

8



--------------------------------------------------------------------------------

The reduction of payments and benefits hereunder, if applicable, shall be made
by reducing, first, payments or benefits to be paid in cash hereunder in the
order in which such payment or benefit would be paid or provided (beginning with
such payment or benefit that would be made last in time and continuing, to the
extent necessary, through to such payment or benefit that would be made first in
time) and, then, reducing any benefit to be provided in-kind hereunder in a
similar order.

 

9. OWNERSHIP OF MATERIALS

Employee agrees that all inventions, improvements, discoveries, designs,
technology, and works of authorship (including but not limited to computer
software) made, created, conceived, or reduced to practice by Employee, whether
alone or in cooperation with others, during employment, together with all
patent, trademark, copyright, trade secret, and other intellectual property
rights related to any of the foregoing throughout the world, are among other
things works made for hire and belong exclusively to the Company Group, and
Employee hereby assigns all such rights to the Company Group. Employee agrees to
execute any documents, testify in any legal proceedings, and do all things
necessary or desirable to secure the Company Group’s rights to the foregoing,
including without limitation executing inventors’ declarations and assignment
forms. Employee’s cooperation under this paragraph after the end of the
Employment Period shall reasonably accommodate his business schedule. Company
will pay an hourly rate (based on Base Salary as of the last day of employment)
for cooperation that occurs after employment with the Company Group, and
reimburse for reasonable expenses, including travel expenses, reasonable
attorneys’ fees and costs.

 

10. PARTIES BENEFITED; ASSIGNMENTS

This Agreement shall be binding upon and inure to the benefit of Employee, his
heirs and his personal representative or representatives, and upon and inure to
the benefit of Company and its respective successors and assigns. Neither this
Agreement nor any rights or obligations hereunder may be assigned by Employee,
other than by will or by the laws of descent and distribution. This Agreement
may not be assigned by the Company Group without Employee’s prior written
consent.

 

11. GOVERNING LAW AND CONSENT TO JURISDICTION

All issues and questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Texas or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of Texas. Additionally, the Company and
Employee expressly consent to the personal jurisdiction of the Texas state and
federal courts for any lawsuit relating to this Agreement.

 

   Initials:


Company: ____

Employee: ____

9



--------------------------------------------------------------------------------

12. LITIGATION AND REGULATORY COOPERATION

During and after employment, Employee shall reasonably cooperate in the defense
or prosecution of claims, investigations, or other actions which relate to
events or occurrences during employment. Employee’s cooperation shall reasonably
accommodate his business schedule and shall include being available to prepare
for discovery or trial and to act as a witness. The Company will pay an hourly
rate (based on Base Salary as of the last day of employment) for cooperation
that occurs after employment with the Company Group, and reimburse for
reasonable expenses, including travel expenses, reasonable attorneys’ fees and
costs.

 

13. INDEMNIFICATION

The Company Group shall defend and indemnify Employee for acts committed in the
course and scope of employment.

 

14. DISPUTE RESOLUTION

 

(a) Injunctive Relief: Employee agrees that irreparable damages to Company will
result from Employee’s breach of this Agreement, including loss of revenue, loss
of goodwill associated with Employee as a result of employment, and/or loss of
the benefit to Company of any training, confidential, and/or trade secret
information provided to Employee, and any other tangible and intangible
investments made to and on behalf of Employee. A breach or threat of breach of
this Agreement after the end of the Employment Period shall give the
non-breaching party the right to seek a temporary restraining order and a
preliminary or permanent injunction enjoining the breaching party from violating
this Agreement in order to prevent immediate and irreparable harm. The breaching
party shall pay to the non-breaching party reasonable attorneys’ fees and costs
associated with enforcement of this Agreement, including any appeals. Pursuit of
equitable relief under this Agreement shall have no effect regarding the
continued enforceability of the Arbitration Section below. Remedies for breach
under this Section are cumulative and not exclusive; the parties may elect to
pursue any remedies available under this Agreement.

 

(b)

Arbitration: The parties agree that any dispute or claim, including
discrimination or retaliation claims, relating to this Agreement or arising out
of Employee’s employment or termination of employment, shall, upon timely
written request of either party, be submitted to binding arbitration, except
claims regarding: (i) workers’ compensation benefits; (ii) unemployment
benefits; (iii) Company’s employee benefit plans, if the plan contains a final
and binding appeal procedure for the resolution of disputes under the plan;
(iv) wage and hour disputes within the jurisdiction of any state Labor
Commissioner; and (v) issues that could be brought before the National Labor
Relations Board or covered by the National Labor Relations Act. This Agreement
is not intended to prohibit the Employee from filing a claim or communicating
with any governmental agency including the Equal Employment Opportunity
Commission, the National Labor Relations Board or the Department of Labor. The
arbitration shall be conducted in the

 

   Initials:


Company: ____

Employee: ____

10



--------------------------------------------------------------------------------

 

market in which Employee resides. The arbitration shall proceed in accordance
with the National Rules for Resolution of Employment Disputes of the American
Arbitration Association (“AAA”) in effect at the time the claim or dispute
arose, unless other rules are agreed upon by the parties. Unless agreed to in
writing, the arbitration shall be conducted by one arbitrator from AAA or a
comparable arbitration service, and who is selected pursuant to the National
Rules for Resolution of Employment Disputes of the AAA, or other rules as the
parties may agree to in writing. Any claims received after the applicable
statute of limitations period shall be deemed null and void. The arbitrator
shall issue a reasoned award with findings of fact and conclusions of law.
Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement, or to enforce or vacate an arbitration
award. However, in actions seeking to vacate an award, the standard of review to
be applied by said court to the arbitrator’s findings of fact and conclusions of
law will be the same as that applied by an appellate court reviewing a decision
of a trial court sitting without a jury, unless state law requires otherwise.
Company will pay the actual costs of arbitration excluding attorneys’ fees.
Unless otherwise provided by law and awarded by the arbitrator, the losing party
shall pay its own attorneys’ fees and other costs and shall reimburse the
prevailing party for its attorneys’ fees and other costs.

 

15. REPRESENTATIONS AND WARRANTIES OF EMPLOYEE

Employee shall keep all terms of this Agreement confidential, except as may be
disclosed to Employee’s spouse, accountants or attorneys. Employee represents
that he is under no contractual or other restriction inconsistent with the
execution of this Agreement, the performance of his duties hereunder, or the
rights of the Company Group. Employee represents that he is under no disability
that would hinder the performance of his duties.

 

16. SECTION 409A COMPLIANCE

 

(a) It is the intent of the Company and Employee that the payments and benefits
under this Agreement shall comply with Section 409A, and accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance with Section 409A. In no event whatsoever shall the Company be liable
for any additional tax, interest or penalty that may be imposed on Employee by
Section 409A or for any damages for failing to comply with Section 409A with
respect to the payments and benefits under this Agreement.

 

(b) Notwithstanding anything herein to the contrary, a termination of the
Employment Period shall not be deemed to have occurred for purposes of any
provision of this Agreement providing for the payment of any amounts or benefits
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A (which, by
definition, includes a separation from any other entity that would be deemed a
single employer together with the Company for this purpose under Section 409A),
and for purposes of any such provision of this Agreement, references to a
“termination”, “termination of the Employment Period”, “termination of
employment” or similar terms shall mean “separation from service.”

 

   Initials:


Company: ____

Employee: ____

11



--------------------------------------------------------------------------------

(c) To the extent any reimbursements or in-kind benefits under this Agreement
constitute “non-qualified deferred compensation” for purposes of Section 409A,
(i) all such expenses or other reimbursements under this Agreement shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Employee, (ii) any right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit, and (iii) no such reimbursement, expenses eligible for reimbursement or
in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.

 

(d) For purposes of Section 409A, Employee’s right to receive any installment
payment pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the Company’s sole discretion. Notwithstanding any other provision of
this Agreement to the contrary, in no event shall any payment under this
Agreement that constitutes “non-qualified deferred compensation” for purposes of
Section 409A be subject to offset, counterclaim or recoupment by any other
amount unless otherwise permitted by Section 409A.

 

17. MISCELLANEOUS

This Agreement is not effective unless fully executed by all parties. This
Agreement, including the recitals and provisions of Exhibits A, B and C hereto
(which are incorporated into and are a part of this Agreement) and the documents
referred to therein, contains the entire agreement of the parties and supersedes
any prior written or oral agreements or understandings between the parties. No
modification shall be valid unless in writing and signed by the parties. The
failure of a party to require performance of any provision of this Agreement
shall not affect the right of such party to later enforce any provision. A
waiver of the breach of any term or condition of this Agreement shall not be
deemed a waiver of any subsequent breach of the same or any other term or
condition. If any provision of this Agreement shall, for any reason, be held
unenforceable, such unenforceability shall not affect the remaining provisions
hereof, except as specifically noted in this Agreement, or the application of
such provisions to other persons or circumstances, all of which shall be
enforced to the greatest extent permitted by law. Company and Employee agree
that the restrictions contained in Sections 5 and 6 are reasonable in scope and
duration and are necessary to protect Confidential Information. If any
restrictive covenant is held to be unenforceable because of the scope, duration
or geographic area, the parties agree that the court or arbitrator may reduce
the scope, duration, or geographic area, and in its reduced form, such provision
shall be enforceable. Should Employee violate the provisions of Sections 5 or 6,
then in addition to all other remedies available to Company, the duration of
these covenants shall be extended for the period of time when Employee began
such violation until he permanently ceases such violation. All provisions of
this Agreement having or contemplated as having continued application from and
after the termination of the Employment Period shall survive and continue in
full force in accordance with their terms notwithstanding the termination of the
Employment Period. The language used in this Agreement shall be deemed to be the

 

   Initials:


Company: ____

Employee: ____

12



--------------------------------------------------------------------------------

language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any party. The headings in
this Agreement are inserted for convenience of reference only and shall not
control the meaning of any provision hereof.

Upon full execution by all parties, this Agreement shall be effective on the
Effective Date. This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.

 

EMPLOYEE:       /s/ Robert H. Walls, Jr.     Date:   12/18/09 Robert H. Walls,
Jr.       COMPANY:       /s/ Mark P. Mays     Date:    12/23/09 Mark P. Mays    
  Clear Channel Management Services, Inc.       President & Chief Executive
Officer      

 

   Initials:


Company: ____

Employee: ____

13



--------------------------------------------------------------------------------

EXHIBIT A

TO

EMPLOYMENT AGREEMENT

Employee is permitted to engage in the following activities:

Texas Children’s Hospital – advisory board member

The Chinquapin School – board member

West Houston Young Life – committee member

National Specialty Alloys LLC – board member (transition during the first twelve
(12) months following the Effective Date)

During the first twelve (12) months following the Effective Date, administrative
and fiduciary commitments (i.e., partnership assignment and withdrawal
documents, record keeping, making tax filings, reviewing financial statements
and tax returns, and similar functions) with respect to, and interests in,
Employee’s transition from the following entities: National Specialty Alloys
LLC, Post Oak Energy Capital, LP, Post Oak Energy Advisors, LLC and Post Oak
Energy Holdings, LLC

 

   Initials:


Company: ____

Employee: ____

A-1



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and General Release (“Agreement”) is made and entered
into by Robert H. Walls, Jr. (hereinafter referred to as “Employee”) and Clear
Channel Management Services, Inc. (hereinafter referred to as “Company”).

 

1. End of Employment. Employee’s termination date is                      (the
“Termination Date”).

 

2. Consideration for Agreement from Company.

(a) In return for this Agreement and in full and final settlement, compromise,
and release of all of Employee’s claims (as described in Section 3 below), and
provided Employee does not revoke this Agreement, Company agrees to pay as
severance to Employee on the date that is 60 days after the Termination Date
(the “Payment Date”) the sum of (i) $             (the “Severance Payment”) plus
(ii) $             (the “Pro-Rata Bonus”). Both the Severance Payment and the
Pro-Rata Bonus shall be subject to applicable federal and state withholding and
all other ordinary payroll deductions. Employee hereby acknowledges the
sufficiency of these payments from Company.1

(b) If Employee breaches the post-employment covenants included in Section 6 of
the Employment Agreement entered into by and between Company and Employee
effective as of January 1, 2010 (the “Employment Agreement”) during the twelve
(12) month period commencing on the Termination Date (the “Non-Compete Period”),
then Employee shall forfeit

 

1

The Severance Payment concept throughout this Agreement (including in
Section 2(b)) to be deleted if this Agreement is required pursuant to
Section 8(b) of the Employment Agreement.

 

   Initials:


Company: ____

Employee: ____

B-1



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

any right to the pro-rata portion of the Severance Payment equal to the product
of (x) the number of full months remaining in the Non-Compete Period after the
date such breach occurs divided by twelve (12) multiplied by (y) the Severance
Payment (less applicable tax withholding), and Employee shall reimburse such
forfeited pro-rata portion of the Severance Payment to Company. The foregoing
shall not affect Company’s right to enforce the Non-Compete pursuant to
Section 6 of the Employment Agreement.

 

3. Employee’s Release of Claims.

(a) Employee affirms that he has not filed, caused to be filed, and/or is not
presently a party to any claim, complaint, or action against any member of the
Company Group (as defined in 3(b)) in any forum or form.

(b) Employee hereby irrevocably and unconditionally releases and forever
discharges Company, Clear Channel Communications, Inc., Clear Channel Outdoor
Holdings, Inc., CC Media Holdings, Inc. and all of each of their past, present
and future parents, subsidiaries and affiliates and their employees, officers,
directors, agents, insurers and legal counsel (hereinafter referred to as the
“Company Group”) from any and all claims, demands, causes of action, and
liabilities of any nature, both past and present, known and unknown, resulting
from any act or omission of any kind occurring on or before the date of
execution of this Agreement which arise under contract or common law, or any
federal, state or local law, regulation or ordinance. Employee understands and
agrees that Employee’s release of claims includes, but is not limited to, the
following: all claims, demands, causes of action and liabilities for past or
future loss of pay or benefits, expenses, damages for pain and suffering,
punitive damages, compensatory damages, attorney’s fees, interest, court costs,
physical or mental injury, damage to reputation, and any other injury, loss,
damage or expense or equitable remedy of any kind whatsoever.

 

   Initials:


Company: ____

Employee: ____

B-2



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

(c) Employee additionally hereby irrevocably and unconditionally releases and
forever discharges the Company Group from any and all claims, demands, causes of
action and liabilities arising out of or in any way connected with, directly or
indirectly, Employee’s employment with the Company Group or any incident
thereof, including, without limitation, his treatment by the Company Group or
any other person, the terms and conditions of his employment, and any and all
possible state or federal statutory and/or common law claims, including but not
limited to:

(a) All claims which he might have arising under Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.; The Civil Rights Act, 42
U.S.C. § 1981 and § 1988; Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. § 1001, et seq.; Americans with Disabilities Act of 1990, as
amended, 42 U.S.C. § 12101, et seq.; The Family and Medical Leave Act of 1993,
as amended, 29 U.S.C. § 2601, et seq.; The Age Discrimination in Employment Act,
29 U.S.C. § 621 et seq.; The Older Worker Benefit Protection Act of 1990; The
Immigration Reform and Control Act, as amended; and/or, The Occupational Safety
and Health Act, as amended;

(b) All contractual claims for any wages or other employment benefits owed as a
result of Employee’s separation from Company Group;

(c) All claims arising under the Civil Rights Act of 1991, 42 U.S.C. § 1981a;
and,

(d) All other claims, whether based on contract, tort (personal injury), or
statute, arising from Employee’s employment, the separation from that
employment, or any investigation and/or interview conducted by or on behalf of
the Company Group.

 

   Initials:


Company: ____

Employee: ____

B-3



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

(d) Employee does not waive rights or claims which cannot be waived by law,
including, but not limited to, the right to file a charge with the Equal
Employment Opportunity Commission (“EEOC”), or its state equivalent, or to
participate in an agency investigation, although Employee does waive any right
to monetary recovery should the EEOC or other state or federal administrative or
governmental agency pursue claims against the Company Group on Employee’s
behalf.

(e) Employee does not waive or release (a) any of Employee’s rights to Accrued
Base Salary (as defined in the Employment Agreement) or Unpaid Prior Year Bonus
(as defined in the Employment Agreement), in each case if earned but unpaid as
of the date this Agreement is executed, (b) any claim for or right to
indemnification under the policies or governing instruments of the Company
Group, including, without limitation, for the advance of costs and expenses
relating to any claims for which indemnification may be available, and for
coverage under any directors and officers liability insurance policies
maintained by the Company Group, (c) any claim for benefits under any employee
benefit plan maintained by the Company Group, (d) any claim in respect of
Employee’s equity interests (including, without limitation, phantom awards,
performance awards and stock options) in the Company Group that Employee
continues to hold after the Termination Date, and (e) any other claim in respect
of the obligations of a member of the Company Group under any agreement to which
Employee and such member of the Company Group are parties, to the extent that
such agreement remains in force after the date hereof.

(f) Employee does not waive rights or claims that arise following the execution
of this Agreement.

 

   Initials:


Company: ____

Employee: ____

B-4



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

4. Other Understandings, Agreements, and Representations.

(a) Employee agrees that this Agreement binds him and also binds his spouse,
children, heirs, executors, administrators, assigns, agents, partners,
successors in interest, and all other persons and entities in privity with him.

(b) Employee promises and represents that he will not disclose, disseminate, or
publicize, or cause or permit to be disclosed, disseminated, or publicized, any
of the terms of this Agreement, except (1) to advisors, attorneys, accountants,
representatives or members of Employee’s immediate family, provided that any
individual to whom such disclosure is made agrees to abide by the terms of this
Section; (2) to the extent necessary to report income to appropriate taxing
authorities; (3) in response to an order or subpoena of a court of competent
jurisdiction; or (4) in response to any subpoena issued by a state or federal
governmental agency.

(c) Employee promises and represents that he will not make or cause to be made
any derogatory, negative or disparaging statements, either written or verbal,
about Company. Company promises and represents that the Company Group will cause
its senior executive officers and directors to not make any derogatory, negative
or disparaging statements, either written or verbal, about Employee.

(d) Employee promises and represents that he has returned all Confidential
Information (as defined in Section 4 of the Employment Agreement) to Company.
Employee acknowledges and affirms his continuing obligations under Sections 4,
5, 6 and 15 of the Employment Agreement, which covenants Employee expressly
agrees are incorporated into and made a part of this Agreement by reference.
Company and Employee agree that the restrictions contained in Sections 5 and 6
of the Employment Agreement (the “Non-Hire and

 

   Initials:


Company: ____

Employee: ____

B-5



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

Non- Compete”), which sections have been incorporated into and made a part of
this Agreement by reference, are reasonable in scope and duration and are
necessary to protect Confidential Information (as defined in the Employment
Agreement). If any restrictive covenant is held to be unenforceable because of
the scope, duration or geographic area, the parties agree that the court or
arbitrator may reduce the scope, duration, or geographic area, and in its
reduced form, such provision shall be enforceable. Should Employee violate the
provisions of the Non-Hire and Non-Compete, then in addition to all other
remedies available to Company, the duration of these covenants shall be extended
for the period of time when Employee began such violation until he permanently
ceases such violation.

(e) Employee and Company each acknowledge and affirm their continuing
obligations under Sections 9 and 12 of the Employment Agreement, which
provisions Employee and Company expressly agree are incorporated into and made a
part of this Agreement by reference.

(f) Company acknowledges and represents its continuing obligations under
Sections 3(g) and 13 of the Employment Agreement, which provisions Company
expressly agrees are incorporated into and made a part of this Agreement by
reference.

(g) It is the intent of Company and Employee that the payments and benefits
under this Agreement shall comply with Section 409A of the Internal Revenue Code
of 1986, as amended, and applicable guidance thereunder (collectively, “Section
409A”), and accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be in compliance with Section 409A. In no event whatsoever
shall Company be liable for any additional tax, interest or penalty that may be
imposed on Employee by Section 409A or for any damages for failing to

 

   Initials:


Company: ____

Employee: ____

B-6



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

comply with Section 409A with respect to the payments and benefits under this
Agreement. To the extent any reimbursements or in-kind benefits under this
Agreement constitute “non-qualified deferred compensation” for purposes of
Section 409A, (i) all such expenses or other reimbursements under this Agreement
shall be made on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by Employee, (ii) any right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit, and (iii) no such reimbursement, expenses eligible for
reimbursement or in-kind benefits provided in any taxable year shall in any way
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(h) This Agreement is not effective unless fully executed by all parties. This
Agreement contains the entire understanding between Employee and Company and
supersedes all prior written or oral agreements and understandings relating to
the subject matter of this Agreement. This Agreement shall not be modified,
amended, or terminated unless such modification, amendment, or termination is
executed in writing by Employee and an authorized representative of Company. The
failure of a party to require performance of any provision of this Agreement
shall not affect the right of such party to later enforce any provision. A
waiver of the breach of any term or condition of this Agreement shall not be
deemed a waiver of any subsequent breach of the same or any other term or
condition. The language used in this Agreement shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any party. The headings in
this Agreement are inserted for convenience of reference only and shall not
control the meaning of any provision hereof.

 

   Initials:


Company: ____

Employee: ____

B-7



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

(i) Dispute Resolution.

(a) Injunctive Relief. Employee agrees that irreparable damages to Company will
result from Employee’s breach of this Agreement, including loss of revenue, loss
of goodwill associated with Employee as a result of employment, and/or loss of
the benefit to Company of any training, confidential, and/or trade secret
information provided to Employee, and any other tangible and intangible
investments made to and on behalf of Employee. A breach or threat of breach of
this Agreement shall give the non-breaching party the right to seek a temporary
restraining order and a preliminary or permanent injunction enjoining the
breaching party from violating this Agreement in order to prevent immediate and
irreparable harm. The breaching party shall pay to the non-breaching party
reasonable attorneys’ fees and costs associated with enforcement of this
Agreement, including any appeals. Pursuit of equitable relief under this
Agreement shall have no effect regarding the continued enforceability of the
Arbitration Section below. Remedies for breach under this Section are cumulative
and not exclusive; the parties may elect to pursue any remedies available under
this Agreement.

(b) Binding Arbitration. Any disputes that relate in any way to the provisions
of this Agreement shall be resolved by binding arbitration in accordance with
the terms and provisions of Section 14(b) of the Employment Agreement, which
terms and provisions are incorporated into and made part of this Agreement by
reference. Company will pay the actual costs of arbitration excluding attorneys’
fees. Unless otherwise provided by law and awarded by the arbitrator, the losing
party shall pay its own attorneys’ fees and other costs and shall reimburse the
prevailing party for its attorneys’ fees and other costs.

 

   Initials:


Company: ____

Employee: ____

B-8



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

(j) Employee may take up to twenty-one (21) days from receipt of this Agreement
to decide whether to accept this Agreement. Employee may actually accept and
sign this Agreement at any time within this 21-day period, but Employee is not
required to do so by Company. If Employee has not signed and delivered this
Agreement to Company such that this Agreement is no longer subject to revocation
as of the Payment Date, Company’s offer to pay the Severance Payment and
Pro-Rata Bonus is revoked by Company. In deciding whether to accept the terms of
this Agreement, Employee is also advised that he may revoke this entire release
up to seven days following its execution.

(k) Notice Regarding Attorney: Employee is hereby advised to consult with an
attorney of his choice, at his expense, before signing this Agreement.

(l) Unless otherwise specified or required by statute in a particular
jurisdiction which expressly pertains to an employment relationship (e.g., wage
payment timing, tax withholding, etc.), all construction and interpretation of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Texas, without giving effect to principles of conflicts of law.

(m) Employee agrees that, if any single section or clause of this Agreement
should be found invalid or unenforceable, it shall be severed and the remaining
sections and clauses enforced in accordance with the intent of this Agreement.

(n) Employee represents and certifies that he (1) has received a copy of this
Agreement for review and study and has had ample time to review it before
signing; (2) has read this Agreement carefully; (3) has been given a fair
opportunity to discuss and negotiate the terms of this Agreement;
(4) understands its provisions; (5) has been advised to consult with an

 

   Initials:


Company: ____

Employee: ____

B-9



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

attorney; (6) has determined that it is in his best interest to enter into this
Agreement; (7) has not been influenced to sign this Agreement by any statement
or representation by Company not contained in this Agreement; and (8) enters
into this Agreement knowingly and voluntarily.

(o) This Agreement must be delivered to:                              within the
time specified herein and no longer subject to revocation as of the Payment Date
in order to be effective. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

ACCEPTED AND AGREED:        

ROBERT H. WALLS, JR.

Date:                  CLEAR CHANNEL MANAGEMENT SERVICES, INC. Date:         By:
          Name:            Title:    

APPROVED BY [HR/LEGAL]: [INITIALS]

 

   Initials:


Company: ____

Employee: ____

B-10



--------------------------------------------------------------------------------

EXHIBIT C TO EMPLOYMENT AGREEMENT

 

WRITTEN CERTIFICATION OF

CLEAR CHANNEL MANAGEMENT SERVICES, INC.

DATED             , 2011

WHEREAS, pursuant to Section 3(d) of that certain Employment Agreement entered
into by and between Clear Channel Management Services, Inc. (the “Company”) and
Robert H. Walls, Jr. (“Employee”) dated January 1, 2010 (the “Employment
Agreement”), the actual annual bonus payable to Employee with respect to
performance during the 2010 calendar year (the “2010 Annual Bonus”) shall be
determined by the Company, during early 2011, based upon satisfaction by the
Company and Employee, as applicable, during 2010 of financial and performance
criteria established by the Company during early 2010; and

WHEREAS, in cooperation with the Company Deutsche Bank AG has established that
certain irrevocable Letter of Credit No. 839BGC0900 (the “Letter of Credit”) in
Employee’s favor as beneficiary for drawings up to U.S. Dollars 1,000,000.00
(One Million and 00/100 U.S. Dollars) (the “Target Bonus”), which Letter of
Credit shall expire when (a) drawn upon by Employee, (b) the 2010 Annual Bonus
is otherwise paid in full to Employee by the Company or (c) there is a good
faith determination by the Company that no 2010 Annual Bonus is payable to
Employee pursuant to the provisions of Section 3(d) of the Employment Agreement;
and

WHEREAS, the parties to the Employment Agreement have agreed that Employee shall
draw on the Letter of Credit in full and complete satisfaction of any and all
obligations of the Company (or any other entity, including, without limitation,
any affiliate or subsidiary of the Company) to Employee under Section 3(d) of
the Employment Agreement with respect to the 2010 calendar year in the amount
specified by the Company in this written certification.

NOW, THEREFORE, the Company hereby certifies, as of the date set forth above, as
follows:

 

1. Employee’s 2010 Annual Bonus is $            .

 

2. Employee may draw on the Letter of Credit in an amount equal to $            
(which amount shall not exceed the Target Bonus).

 

CLEAR CHANNEL MANAGEMENT SERVICES, INC. By:      Its:    

 

   Initials:


Company: ____

Employee: ____

C-1